UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


GLENN L. DANCY,                          
                  Plaintiff-Appellant,
                  v.
ARCHIE C. GEE, Warden; KIM
THORNEWELL; FERDINAND MASSARI,
Doctor; CAPTAIN DAVIS; GRACE
MITCHELL, R.N.; STUART O. SIMMS,
Secretary; JOSEPH HENNEBERRY,
Director; RICHARD A. LANHAM, SR.,
Commissioner; KEITH GREEN,
Lieutenant; DOCTOR EDWARD;
DOCTOR KASHYAP; DOCTOR
AVANDALE; RAYMON JONES, R.N.;
CONNIE DAWSON, R.N.; MISS GRAY,
R.N.; KIM WRAY, Nurse; WILLIAM              No. 00-7482
HARDY, Nurse; KATHERINE COLEMAN,
Nurse; BARBARA WALTON, Nurse;
MARTHA HANNON, Nurse; JANE DOE,
Nurse; JOHN DOE; EMSA
CORRECTIONAL CARE, INCORPORATED;
CORRECTIONAL MEDICAL SERVICES
(CMS); ARA HEALTH SERVICES,
INCORPORATED,
               Defendants-Appellees,
                 and
WILLIAM SMITH, Chief of Security;
ALL PATUXENT STAFF; ALL EMSA
STAFF, Patuxent Institute,
                           Defendants.
                                         
2                          DANCY v. GEE
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                  J. Frederick Motz, District Judge.
                         (CA-98-1060-JFM)

                    Submitted: October 2, 2002

                    Decided: December 2, 2002

     Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jonathan P. Kagan, Jennifer M. Patrick, BRASSEL & BALDWIN,
P.A., Annapolis, Maryland, for Appellant. J. Joseph Curran, Jr.,
Attorney General of Maryland, Sharon Stanley Street, Assistant
Attorney General, Baltimore, Maryland, for State Appellees. Philip
M. Andrews, George E. Brown, KRAMON & GRAHAM, P.A., Bal-
timore, Maryland, for Appellees Correctional Medical and Massari;
Donald J. Crawford, GODARD, WEST & ADELMAN, Rockville,
Maryland, for Appellee EMSA.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

    Glenn Dancy, an inmate at the Patuxent Institution, a maximum
                             DANCY v. GEE                               3
security facility in Jessup, Maryland, appeals the district court’s order
awarding summary judgment on his 42 U.S.C. § 1983 claims in favor
of various state prison officials and health care providers (the "Defen-
dants").1 In his lawsuit, Dancy alleged that the Defendants had vio-
lated § 1983, the Maryland Constitution, and Maryland common law
when they forcibly subjected him to anti-psychotic medication on
twenty-two occasions.

   In response to Dancy’s allegations, the Defendants moved for sum-
mary judgment, maintaining that Dancy, who had been diagnosed
with paranoid schizophrenia, was forcibly medicated only in emer-
gency situations when he exhibited behavior that was dangerous to
himself or others.2 Specifically, the Defendants, in supporting their
summary judgment request, documented, with affidavits and records,
the circumstances surrounding the various instances of Dancy’s invol-
untary medication, demonstrating that on various occasions Dancy
flooded his cell, pounded on the walls with his bed frame, rattled
loose bolts on the plumbing, and threw urine and feces at others. They
pointed out that, pursuant to the written policy of the Department of
Public Safety and Correction Services, psychiatric illness could be
medicated, over objection, if such treatment was for the health and
safety of the inmate or others and was clinically appropriate. And
each time emergency medication was given to Dancy, it was deemed
medically necessary and ordered by a psychiatrist who was either
present or contacted by phone. Dancy did not dispute the specifics of
  1
     The officials awarded summary judgment include Archie Gee, the
Warden at Patuxent; Stuart Simms, the Secretary of Maryland’s Depart-
ment of Public Safety & Correctional Services; Richard Lanham, Sr., the
Commissioner of its Division of Corrections; Joseph Henneberry, a
Director at Patuxent; Captain Terrence Davis, a Correctional Officer at
Patuxent; and Lieutenant Keith Green, a Correctional Officer at Patux-
ent. The health care providers awarded summary judgment were EMSA
Correctional Care, Inc.; Correctional Medical Services, Inc.; and Dr. Fer-
dinand Massari. Dancy failed to serve the remaining defendants.
   2
     Unlike the others who sought summary judgment, EMSA Correc-
tional Care, Inc., filed a motion to dismiss Dancy’s lawsuit. Because, in
addressing this motion, the court considered materials outside the plead-
ings, EMSA’s motion to dismiss was converted to a motion for summary
judgment. See Fed. R. Civ. P. 12(b).
4                           DANCY v. GEE
the factual underpinnings of his medications, but asserted that he dis-
agreed "with each and every reason given by the [Defendants] to forc-
ibly inject me without my consent." Dancy also maintained that he
"was never a danger to [himself] or anyone else."

   On the record before it, the district court concluded that Dancy’s
general denial of being dangerous and his conclusory statements
failed to establish a genuine issue of material fact on his § 1983
claims. The court observed that "[n]owhere in his affidavit does he
contest the factual evidence about particular incidents where his
behavior was abusive, self-injurious, or violent." The court then
reviewed the applicable legal principles and awarded summary judg-
ment to the Defendants on Dancy’s § 1983 claims.3 Dancy v. Simms,
No. JFM-98-1060, Memorandum (D. Md. Sept. 15, 2000) (the "Opin-
ion"). Dancy has appealed.

   Having carefully considered the submissions of the parties, we are
unable to discern any error in the ruling of the district court. As it
observed, the Supreme Court has held that a state may constitution-
ally "treat a prison inmate who has a serious mental illness with anti-
psychotic drugs against his will, if the inmate is dangerous to himself
or others and the treatment is in the inmate’s medical interest." Wash-
ington v. Harper, 494 U.S. 210, 227 (1990); Opinion at 3-4. The court
carefully reviewed the applicable precedent in this regard, including
our decision in United States v. Charters, 863 F.2d 302 (4th Cir.
1988), and its progeny, concluding that "the decision to administer
anti-psychotic medication over an inmate’s objection comports with
due process if . . . made in the exercise of professional medical judg-
ment and [in] an emergency situation where the inmate posed a dan-
ger to himself or others." Opinion at 5. The court then concluded that
"the professional judgments of Dancy’s health care providers and the
emergency medication policies [of Maryland’s] prison officials com-
plied with the [applicable] standard." Id. at 6. While Dancy made a
general denial of being dangerous, the court properly concluded that
such a denial was insufficient to create an issue of material fact. He
presented no medical evidence contradicting the judgments of the
    3
    After awarding summary judgment on the § 1983 claims, the court
declined to exercise supplemental jurisdiction over Dancy’s remaining
state law claims.
                          DANCY v. GEE                           5
medical professionals and, in the absence of such evidence, he was
unable to create a triable issue. Id. at 7.

  Pursuant to the foregoing, we are content to affirm the award of
summary judgment against Dancy on the basis of the district court’s
well reasoned Opinion.

                                                       AFFIRMED